                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                               8:19CR177

     vs.
                                                             ORDER
JHONNY TRAVIEZO-VELASQUE,
MARTHA ACEVEDO-CARINO, and
DAVID CABRERA-VASQUEZ,

                  Defendants.



    IT IS ORDERED:

    1. The Government’s Motion to Dismiss Forfeiture Allegation, ECF No. 69, is

       granted; and

    2. The Forfeiture Allegation contained within the Indictment, ECF No. 1, is

       dismissed as to all Defendants.

    Dated this 11th day of February 2020.


                                            BY THE COURT:

                                            s/Laurie Smith Camp
                                            Senior United States District Judge
